Citation Nr: 1809800	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-45 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to September 1962.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board has recharacterized the appeal as encompassing the issue on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD was not manifest in service.  An acquired psychiatric disability, to include PTSD is not attributable to service.

2. The Veteran does not have a diagnosis of PTSD.

3. The in-service complaints of anxiety, depression and nervousness were acute and resolved.

4. A "medically" (as distinguished from legally chronic) chronic psychiatric disorder was not manifest during service.

5.  The post service psychiatric disorders are unrelated to service.



CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).  

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3).  The amendment provides that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Court held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressful event; however, the Board may consider and weigh this evidence in the context of the entire record. Menegassi v. Shinseki, 638 F.3d 1379, 1381-83 (Fed. Cir. 2011).


III.  History

The Veteran's October 1960 enlistment examination disclosed a clinically normal psychiatric evaluation.  In a contemporaneous Report of Medical History, the Veteran denied nervous trouble of any sort.

An August 1961 Service Treatment Record (STR) shows that emotional instability reaction was identified.  The Veteran reported that she had been feeling "nervous and upset" since reporting to the Newport area.  The STR reads in part, "Much of the anxiety which is manifested in the patient's present state had its origins in more infantile relationship with her parent objects."  She had concerns, anxiety, and guilt stemming from these relationships.  The STR shows that her mental state cleared with medications and she returned to duty.  Another contemporary STR indicates that her emotional changes seem to be largely related to the onset of her father's carcinoma several months ago.  

A February 1962 Service Treatment Record (STR) shows mild anxiety and mild depression.  The Veteran felt dissatisfied.  

The Veteran's August 1962 exit examination disclosed a clinically normal psychiatric evaluation.  

An August 2014 VA treatment record shows an impression of PTSD.  VA treatment records show that the Veteran participated in six sessions, including one September 2014 psychiatric evaluation with Dr. F. who identified an adjustment disorder, and five counseling sessions with a social worker.  She presented with anxiety and depressed mood.  The Veteran reported that her husband had recently passed away.  Since then she had been having emotional difficulties with depression and concerns about past events.  She endorsed a strong sense of guilt and shame related to her emotions, reactions, and past events and behaviors.  Subsequent treatment records show that she was doing better.  

A May 2015 Buddy Statement from the Veteran's sister includes in part "I know she was depressed and afraid she would commit suicide."

The Veteran was afforded a May 2015 VA examination.  The Veteran reported that her husband passed away in March 2013.  The Veteran stated that she was still mourning the loss.  Regarding MST, the Veteran reported that she went to the NCO Club with dental technicians, but stopped at K.'s place on the way backed to barracks.  She remembered the first drink, but got very dizzy.  The next thing she remembered was K. taking her arms and taking her toward the bedrooms.  She also reported being pushed into a dental room and assaulted in October 1961.  The VA examiner opined that the stressor of MST was adequate to support a finding of PTSD, i.e. that she was claimed she was sexually assaulted.  The VA examiner opined that as the alleged MST occurred in Rhode Island, it is not related to fear of hostile or military terrorist activity.  It is related to personal assault.  The Veteran was found to have depressed mood, anxiety, and panic attacks that occur weekly or less often.  The VA examiner found that the Veteran had persistent depressive disorder, but did not meet the clinical criteria for PTSD.  In a related medical opinion, the VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

The VA examiner stated that she would concur with Dr. F. that the Veteran does not meet the clinical criteria for a diagnosis of PTSD.  Although the Veteran is indeed still mourning the death of her husband of 51 years, there appeared to be an underlying depression as well.  As such, the current diagnosis offered was persistent depressive disorder.

The VA examiner explained that since the reported assault in 1961, the Veteran was married (1962), had four children, raised her children, attended college classes, worked for a period of 20 plus years, her husband left her for period of time, her husband was an alcoholic, she reported difficulties in their marriage, and in 2013 her husband of 51 years passed away.  Over this period of time, the Veteran participated in psychiatric treatment twice: (1) in 1984 where she was hospitalized with depression after her husband left her and moved to New York, and she took antidepressant medication for six months, and (2) in 2014 after her husband passed away.  Taking all of this history into consideration, the VA examiner opined that is not possible to form a nexus between the Veteran's current depressive symptoms and the reported assault from 53 years ago.  This VA examiner opined that this vast interval of time (53 years) allows for numerous explanations and possible causes that could account for the Veteran's current depressive symptoms with more recent events such as difficulties in her marriage, and her husband's illness and death, being among the most probable causes. 

In the Veteran's September 2016 VA Form 9, she states that she believes the underlying depression and diagnosis of persistent depressive disorder are caused by PTSD, military sexual trauma (1961 rape and assault).  She stated that she never reported the sexual assault until August 26, 2013, when she met someone who had been stationed with her and remembered what happened.  Regarding PTSD, she reports experiencing overwhelming guilt and shame, self-destructive behavior, trouble sleeping, being easily started or frightened, suicidal thoughts and attempts, and several bouts of depression.



IV.  Analysis

The Veteran has appealed the denial of service connection for a psychiatric disorder.  Because of differing manifestations and the claim, the analysis must be tailored to the situation.

A.  In-Service Anxiety and Depression

Here, it is clear that the Veteran voiced concerns of depression, anxiety, being nervous and upset.  The record also established that she was provided medication.  However, at separation, the psychiatric evaluation was normal, there is no proof of ongoing manifestations, and the most competent opinion establishes that remote post-service diagnoses are unrelated to the in-service events.  The most probative evidence, to include the separation examination, establishes that the in-service manifestations were acute and transitory.

B.  PTSD

Here, the Veteran reports that she was the victim of an assault during service.  Regulations regarding MST are very specific:

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).

The Court has held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressful event; however, the Board may consider and weigh this evidence in the context of the entire record. Menegassi v. Shinseki, 638 F.3d 1379, 1381-83 (Fed. Cir. 2011).

More specifically, the regulation provides alternate means for confirmation of a stressor.  However, as with all PTSD cases, there must be medical evidence diagnosing the condition.  Here, even if we accept that there was an in-service stressor, PTSD has not been diagnosed.  Consequently, in absence of a supportable diagnosis of PTSD, the appeal must be denied.


C.  Adjustment Disorder and Depressive Disorder

The lay and medical evidence establish that an adjustment disorder and a depressive disorder have been diagnosed during the post service years.  An issue before the Board is whether such diagnoses are related to service, to include her in-service complaints (noted above).  The VA examiners linked the post-service diagnoses to post-service events, to include the loss of her husband and post-service difficulties of a personal nature.  The VA examiner determined that it was not possible to form a nexus to service.  The VA examiner further commented that the most probable causes were specific post service events.  The most probative evidence establishes that there was a remote post service onset of a psychiatric disorder unrelated to in-service events.


D.  General Comment

Here, the most probative evidence establishes that there was a remote post service onset of a psychiatric disorder, and that such manifestations are unrelated to in-service events.  While there were in-service complaints of depression and anxiety, they were acute, transitory, and resolved.  There was no PTSD identified in service.  The post service diagnosis is unrelated to the in-service events, to include the stressor and in-service anxiety and depression.  In reaching this conclusion, the Board has specifically considered Mengassi.  Consequently, entitlement to service connection is not warranted.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


